Mr. Justice Denison
delivered the opinion of the court.
Certain shippers brought suit before the Public Utilities Commission to reform the switching rates in the Denver Railway Yards. The Commission reduced the rates and the Railway Companies seek to review that order under section 52 of the Act of 1913; S. L. 1913, pp. 497-498.
Under that section “the findings and conclusions of the 'commission on disputed questions of fact” are “not'subject to review,” but since the same section permits us, among other things, to determine “whether the order of the corn-fission is just and reasonable and whether its conclusions are in accordance with the evidence” we conclude that the intent of the legislature was to empower us to set aside or modify the orders of the commission if they were based on propositions of. fact in support of which there was no evidence, but not to review findings of fact upon which the evidence was conflicting.
The complainants charged before the commission that the rates were unjust and unreasonable, which was denied. This issue was the principal matter of fact which was tried, all other questions of fact being important only so far as they bore one way or other on this point. The commission found that the rates were unjust and unreasonable, and fixed lower rates, partly on the ground that the line haul ought to bear a part of the cost of switching.
The carriers argue that the commission’s findings are unsupported by the evidence, because there is no evidence from which it can be determined what the line haul ought to bear. t It is true there is no direct evidence on that point but there are the switching rates in other terminals which were before the commission. The Interstate Com*94merce Commission has regarded such evidence as of weight. Spiegle v. So. Ry., 25 I. C. C. 71; Switching at Sheffield, 26 I. C. C. 475; Am. Creosote Works v. I. C. R. R., 18 I. C. C. 212; Trans. Bureau v. G. & N. Ry., 30 I. C. C. 683. So this court, Kindel v. C. & S., 57 Colo. 1, 139 Pac. 1105, and there was testimony that the industrial switching rates (i. e., rates for transportation from one industry to another within the Denver Yards) were higher per ton than automobile drayage.
Upon the question of the sufficiency of the evidence we ought to consider that the facts concerning the line-haul, cost of operation, value of property devoted thereto, taxes, etc., are “peculiarly within the knowledge of the carriers” (57 Colo. 9), so they are not in as strong a position to urge the insufficiency of such evidence as has been procured against them as if all possible evidence as to the justness of the rates had been laid before the commission.
We cannot say that the findings are wholly unsupported by evidence, and therefore we cannot review them. We notice, however, some of the points made against them.
The railways claim that the rates fixed by the commission are unreasonable because they require the service to be performed at a loss, and they present figures, which are undisputed, except to an extent too small to affect the result, which show that the rates so fixed will not pay the cost of the operation of switching, plus six per cent on the value of the property devoted to switching, plus taxes thereon.
The commission, however, takes the ground that the switching does not elsewhere, and ought not to, pay all the interest and taxes on such property but that the line haul ought to bear a part of that burden, because the property devoted to switching is a part of the terminal facilities in use with and really a part of the line itself.
In this we think the commission is right. ■ No line could be operated without some terminal facilities, even though no switching were done there except just enough to care for the rolling stock and make up trains. In re Louisville & *95Nashville Rates, 26 I. C. C. 20; Lighterage Charges, 35 I. C. C. 47; Switching Charges, Milwaukee, 32 I. C. C. 509; Steenerson v. Great Northern, 69 Minn. 353, 72 N. W. 713; Billings Chamb. of Commerce v. C. B. & Q., 19 I. C. C. 71.
The petitioners urge that the rule that the line haul should produce part of the revenue due to the terminal property used for switching compels the companies which own the terminal to do switching for foreign companies at less than cost. We do not think so. Might it not as well be said that the Union Station is maintained and furnished at less than cost (viz. gratis), to the through passengers from foreign connecting lines?
It is not at less than cost if the terminal is considered as partly belonging to the main line and operated and maintained partly by the revenue from the line haul. The figures presented by the railways show that even before the commission’s reduction, according to their present method of computation, they were switching at less than cost. They themselves, then, have not heretofore followed the rule they now urge upon the commission and this' court.
We have recently held that the local service of a public utility corporation is controlled by the city and not by the Public Utilities Commission. Denver v. Mtn. States Telephone & T. Co.; 67 Colo. 225, 184 Pac. 604.
The local freight service, that is, hauling between points within the switching limits of the Denver yards, is called ■“industrial switching.” (If our understanding is correct, it constitutes a small percentage, say ten per cent., of the switching in the Denver yards.)
By force of the above decision, then, that part of industrial switching which is carried on between points within the City and County of Denver is beyond the jurisdiction of the State Commission, and as to it the order of the Commission should be reversed.
Neither side suggested this point either to the commission or to this court; but, because it is a jurisdictional question, Ave deem it proper to notice it.
*96The order-of the Commission, so far as it relates to industrial switching between points within the City and County of Denver, should be reversed. So far as it relates to other matters, it should be affirmed.
Teller, J., dissents as to part reversed.